DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 03 June 2022, of application filed, with the above serial number, on 03 June 2019 in which claims 1, 3, 8, 10, 15, 17 have been amended. Claims 1-3, 8-10, 15-17 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagasra (hereinafter “Bagasra”, 2017/0180380) in view of Dezent et al (hereinafter “Dezent”, 2018/0375887).
As per Claim 1, Bagasra discloses a system for securing an Internet of Things (IoT) device, comprising: 
a memory (at least paragraph 30-31, 45; IoT security engine network device installed in DNS server having memory); and 
a hardware processor that is coupled to the memory (at least paragraph 30-31, 45; IoT security engine network device installed in DNS server having processing unit) and that is configured to: 
receive a DNS request identifying a fully qualified domain name (FQDN) that originated from the IoT device, wherein the FQDN corresponds to a target domain (at least paragraph 37-38, 44, 77; IoT 105 sends a DNS query message 415, which includes a domain name, and which requests an IP address associated with the domain name. When DNS server 145 receives message 415, DNS server 145 retrieves the domain name from message 415 and, in one implementation, forwards the domain name to IoT security engine 150; If the DNS query domain name is identified as valid, then IoT security engine 150 may allow 630 network access to IoT device 105 by sending a network access message 635 that notifies IoT device 105 of its permission to access the network; If the DNS query domain name is not identified as a valid domain name, then IoT security engine 150 may deny 435 network access to IoT device 105 by sending a network denial message 435 that notifies IoT device 105 that its access to the network is denied and blocked); 
in response to receiving the DNS request
determine that a type of the IoT device is known and that a manufacturer of the IoT device is not known (at least paragraph 69-73, 77-78; IOT security engine identifies IoT device’s class and other information such as from an analysis of the IoT device 105's MAC address, OUI, IMEI, and/or other parameters, associated with the manufacturer and/or the owner, operator and/or administrator of the particular IoT device 105; IoT security engine 150 determines if a manufacturer domain(s) is identified in DB 130 (block 1340). If no manufacturer domain(s) is identified in DB 130 (NO—block 1340), then IoT security engine 150 crawls the web to identify a manufacturer domain(s) for the IoT device 105 (block 1350). If IoT security engine 150 does not identify an entry 1100 of DB 130 having a value in field 1110 that matches the identified OUI, then no manufacturer's domain (or a domain(s) associated with an owner, operator or administrator of the IoT device 105) will have been identified; eg. thermostat IoT with no manufacturer and/or manuf. domain being determined; Identification of the IoT device 105 that sent the DNS query may include retrieving the IoT device 105's MAC address, or MDN and/or IMEI from the new DNS query; Based on the identification of the IoT device 105, IoT security engine 150 determines if a device class of IoT device 105 is “non-computing.” (block 1410)); and
respond to the DNS request with instructions to allow the connection between the IoT device and the target domain when the target domain matches (at least paragraph 37-38, 44; If the DNS query domain name is identified as valid, then IoT security engine 150 may allow 630 network access to IoT device 105 by sending a network access message 635 that notifies IoT device 105 of its permission to access the network; If the DNS query domain name is not identified as a valid domain name, then IoT security engine 150 may deny 435 network access to IoT device 105 by sending a network denial message 435 that notifies IoT device 105 that its access to the network is denied and blocked).
Bagasra fails to explicitly disclose determine a common category of domains that have been connected to by other IoT devices of the type of the IoT device and such matches the common category. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Dezent. Dezent discloses, in an analogous art, an “Internet Protocol (IP) destination address abnormality detector 321 may operate (i) to determine that a particular IoT device belongs to a particular type of IoT devices, (ii) to determine that said particular type of IoT devices typically communicates only with a pre-defined set of particular IP destination addresses, (iii) to determine that said particular IoT device communicates with another IP destination address that is not in said pre-defined set of particular IP destination addresses” to block the IoT device from communicating with an address or domain that is not in the pre-defined set (at least paragraph 65-66, 32, 34). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Dezent’s IoT device type access network protection with Bagasra as Dezent teaches that a type and profile of an IoT device, such as soda vending machine, may try to access a domain name or IP address such as best-cola-support.com, the vending machine is compared to other vending machines to determine if best-cola-support.com is within domains that vending machines typically access, and quaranting, blocking, or in this case, allowing access if vending machines typically access vending machine category domains such as best-cola-support.com. This allows types of IoT devices to connect to categories of allowable domains regardless of manufacturer as a vending machine connecting to another vendor’s domain rather than it’s own manufacturer’s domain would not typically be a security concern of getting malware from the other vendor’s domain, thus resulting in less data being needed in the DNS request and to be stored and analyzed thereby having faster DNS responses without crawling the web.
As per Claim 2. The system of claim 1, wherein the hardware processor is further configured to add a category of the target domain to a white list (at least paragraph 51, 56-58; valid lists and blacklists of valid domain names for IoT devices to send DNS requests to “Valid domain(s) field 815 stores one or more domain names that have been, using the exemplary processes described below, associated with a particular IoT device 105 identified in field 805 of an entry 800, where those associated domain names have been identified as being legitimate and valid domain names with which the particular IoT device 105 may communicate (e.g., a list of domains that the IoT device 105 may “visit”); at least Dezent par. 74, 76 “put “Smoke-Detectors-Company.com” and/or its corresponding IP address(es) into a whitelist of destinations”).
As per Claim 3. The system of claim 1, wherein the white list is a white list of categories of domains for the type of the IoT device (at least paragraph 51, 56-58; valid lists and blacklists of valid domain names for IoT devices to send DNS requests to “Valid domain(s) field 815 stores one or more domain names that have been, using the exemplary processes described below, associated with a particular IoT device 105 identified in field 805 of an entry 800, where those associated domain names have been identified as being legitimate and valid domain names with which the particular IoT device 105 may communicate (e.g., a list of domains that the IoT device 105 may “visit”); at least Dezent par. 74, 76 “put “Smoke-Detectors-Company.com” and/or its corresponding IP address(es) into a whitelist of destinations”).
As per Claims 8-10, 15-17. The limitations therein have substantially the same scope as claims 1-3 because claims 1-3 are a system for implementing those methods of claims 8-10 and non-transitory computer-readable medium of claims 15-17. Therefore claims 8-10 and 15-17 are rejected for at least the same reasons as claims 1-3.

Response to Arguments
Applicant's arguments filed 03 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Dezent does not disclose the amended limitations of claim 1, which are rearranged from previously presented claim 1, including ‘a common category of domains.’
However, the specification recites in par. 15-17, for example, that such category of domains are, in essence, white-lists of domain names ie. “categories of the target domain can be added to a white-list of categories of domains for that type of IoT device”. 
Dezent discloses an “Internet Protocol (IP) destination address abnormality detector 321 may operate (i) to determine that a particular IoT device belongs to a particular type of IoT devices, (ii) to determine that said particular type of IoT devices typically communicates only with a pre-defined set of particular IP destination addresses, (iii) to determine that said particular IoT device communicates with another IP destination address that is not in said pre-defined set of particular IP destination addresses” to block the IoT device from communicating with an address or domain that is not in the pre-defined set (at least paragraph 65-66, 32, 34). 
Additionally, Dezent teaches in par. 34: 
…traffic profiling may be performed by monitoring device traffic to create and update a profile of the device behavior, such as which domain(s) it accesses on a regular basis, and then creating and updating a behavior profile database of various devices, which then enables to match a device to an existing device-profile; as a demonstrative example, a Tesla connected car may typically communicate with the domain “Tesla-Telemetry-Service.com”, whereas a certain model of soda vending machines may communicate only with the domain “Best-Cola-Support.com”, whereas the measuring units of an electricity company may communicate only with the domain “Local-Power-And-Light.com”, and so forth; and accordingly, based on aggregation of data from multiple devices that access the same domain, a classification of IoT devices may be created with an accompanying profile, and detection of communication behavior that matches such profile may be used to identify the type of an IoT device…
	
Thus, Dezent teaches using traffic profiling to create and update profiles of device behaviors, where such devices of particular types/brands are then associated with given domains / pre-defined set of particular IP destination addresses. 
Using Dezent’s cameras, profiles would be created for IoT devices of the type “IP-connected cameras” (par. 39-45) to create a profile of domains (white-list / category of IP camera domains) that the IP cameras connect to typically. As an example, Ring cameras would be determined based on analysis to connect up with ring.com and amazon.com, Nest cameras would connect to nest.com and google.com, Vendor V connects to V.com, etc. Dezent teaches an aggregation of data from these multiple devices to create a profile or white-list for IP-connected cameras. Thus, from the example such would include nest.com google.com ring.com amazon.com V.com etc. Dezent teaches then when an IP-camera such as from vendor V attempts to connect to foobar-news.com, such domain is not in the IP camera category of domains and such request would be detected and mitigated. But, using the example, if IoT device is determined to be a camera and attempts to connect to V.com, that would be detected to be normal traffic pattern and not mitigated.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443